Hvman, C. J.
Defendant is appellant from a judgment rendered against him in this case.
He is sued as a member of the New Orleans and Bayou Sara Mail Company, alleged to be a commercial partnership, to compel him to pay two drafts drawn on the President of the Company.
The question to be solved is, whether the Company is a commercial partnership; for, if so, we think there is proof sufficient to affirm the judgment of the District Court. .
The parol evidence, which was introduced without objection, is that, this company was an association or company duly chartered under the laws of the State.
Commercial partnerships are not chartered under the laws of the State of Louisiana; consequently, the New Orleans and Bayou Sara Mail Company could not be a commercial partnership so chartered.
On the contrary, companies, a term frequently used in the statutes for and instead of the term corporations, are chartered under the law.
Creditors of such companies can only compel the members of the same *313to pay the amounts that may be due by them to the companies on shares owned by them.
In this case, plaintiff has based his right to recover on the sole ground that defendant is liable as a partner in the New Orleans and Bayou Sara Mail Company.
He has not ashed to have judgment against defendant, because of any amount that he may owe the company on shares owned by him as stochholder; nor has he proved that defendant owed the company for his shares. It is contended that it is not shown that all the forms were complied with, so as to give the company the character of a chartered corporation, and thereby exempt the members thereof from liability as partner. It is easy to perceive how a company duly chartered under law must have complied with all the forms essential to obtain the charter; for otherwise, it would not have been duly chartered. The difficulty lies in not objecting to the admission of the parol evidence.
It is decreed that the judgment of the District Court be reversed, and that there be judgment for defendant; the plaintiff to pay all costs.